Citation Nr: 1122085	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for service connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal was remanded by the Board in July 2010 for additional development.  

In December 2009, the Veteran testified in a video conference hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.


FINDINGS OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by Level I hearing acuity in the right ear and Level II in the left ear; absent an exceptional pattern of hearing impairment.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for service-connected bilateral hearing loss have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in January 2007 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was asked to submit evidence and/or information in his possession to the AOJ.  This letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records and VA medical records.  The veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  A VA examination with respect to the issue on appeal was obtained in November 2010.  38 C.F.R. §  3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case was sufficient, as it was predicated on a full examination of the Veteran and considers all of the pertinent evidence of record, including the statements of the appellant.  The examination also describes the disability in sufficient detail.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Here, the Veteran contends that he is entitled to an increased evaluation for his service-connected bilateral hearing loss which is currently evaluated as 0 percent disabling.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2010).

The current rating criteria also include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (2010).  The schedular criteria stipulates that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.85(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  The Board notes that the Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  Therefore, the numerical hearing impairment is determined only by Table VI.  

Here, VA audiological examinations were conducted in October 2007, July 2009 and July 2010.   These three examinations were performed by the same VA audiologist.  The Veteran contends that these examinations were inadequate.  He testified that the audiologist was threatening to him and the results were insufficient for rating purposes.  As such, the Board afforded the Veteran another VA examination in November 2010.  

In a November 2010 VA Compensation and Pension Audiological Examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
30
45
60
LEFT
30
40
35
60
75

The average puretone threshold in the Veteran's right ear was 45 decibels.  The average puretone threshold in the Veteran's left ear was 52.5 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 percent in the left ear.  

Evaluating each ear separately, these findings produce hearing acuity level I in the right ear and level II in the left ear under Table VI of 38 C.F.R. § 4.85, respectively.  Such results warrant a 0 percent rating when the auditory acuity levels are entered in Table VII of 38 C.F.R. § 4.85.

The Board notes that a VA QTC examination was conducted in April 2007.  The VA examiner was unable to reach a diagnosis of bilateral hearing loss because the Veteran did not cooperate with the examination.  The examiner noted that reliability was fair to poor and the Veteran seemed disoriented and agitated.  As such, the Board finds that this examination is insufficient for rating purposes.  

The Veteran also provided private audiological evaluations dated from 2004 thru 2008.  The Board notes that these audiograms do not contain a speech discrimination portion and they do not conform to the requisite standards using the necessary Maryland CNC speech recognition test.  Thus, the Board is unable to appropriately interpret these audiograms for consideration in the Veteran's initial rating claim.  See 38 C.F.R. § 4.85; Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  The Board acknowledges the recent holding by the Court in Savage v. Shinseki, ---Vet.App. ---, ---, No. 09-4406, 2011 WL 13796 at 11 (Jan. 4, 2011).  In Savage, the Court held that the Board must seek clarification of a private examination report in "those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  In that case, which also involved a claim for bilateral hearing loss, the issue to be clarified was whether the private audiologist used a specific hearing test in his examination, a question to which there was "a yes or no answer."  Id.  This case is distinguishable from Savage because no speech discrimination testing was performed in the private reports.  This is not a matter of simply explaining which speech discrimination test was completed.  Further, substantial time has passed since the 2004 examination and the Board provided an additional examination in November 2010 in lieu of seeking such clarification.  The Board finds that the most recent VA examination is sufficient in this case and clarification of the private examination is not needed.  

The Board also finds that a staged rating is not applicable in this case.  The competent medical evidence of record shows that the Veteran's bilateral hearing has not fluctuated materially during the course of this appeal.  In fact, the November 2010 audiologist noted that the results of the current examination were consistent with the 2007, 2009 and 2010 examination results.  As such, a staged rating is not warranted.  

In conclusion, the Board notes that the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, the Board finds that the preponderance of the evidence is against the claim and an assignment of a compensable disability rating for bilateral hearing loss on a schedular basis is not warranted.  See 38 C.F.R. § 3.102.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in the rating schedule for hearing impairment shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence does show that hearing loss affected the Veteran's employment, but no effect on daily activities.  In addition, the evidence reveals that his bilateral hearing loss has not necessitated any frequent periods of hospitalization or has otherwise rendered impracticable the application of the regular schedular standards.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

Entitlement to an initial compensable evaluation for service connected bilateral hearing loss is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


